DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of August 25, 2021.  Claims 1-7 are presented for examination, with Claim 1 being the only one in independent form.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 8, 2021 and June 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/147524A1 (“Chen”), cited in an IDS.
	Regarding Claim 1, Chen discloses a lighting system (100 in Fig. 1C; 200 in Fig. 2; [0010]; [0058]; [0076]) comprising: 
	at least one light assembly (106; [0058]; 206; [0076]) comprising: 
		a light-producing subassembly comprising at least one light source for emitting light therefrom upon energization thereof (107; [0074]; 206 of luminaire 262; [0076]), the light-producing subassembly comprising at least one light lens through which the light emitted from said at least one light source is directed (lens 280 in Fig. 2g); 
		a power supply (114); 
		at least one sensor, for sensing a preselected event (110; [0058]; [0044]; [0073]); 
		a control subassembly (105), to control energization of said at least one light source, upon said at least one sensor sensing the preselected event ([0074]-[0075]); and 
		an internal communications subassembly (109; [0074]), for effecting communications between said at least one sensor (110) and the control subassembly (105); 
	a command center (122; [0058]-[0060]), for providing commands to the control subassembly (105) via the internal communications subassembly (109); and 
	an external communications subassembly (central management system 102; [0063]), for communicating the commands to the internal communications subassembly (109 of 106).

	Regarding Claim 2, Chen further discloses in which said at least one sensor is a motion detection device (110; [0058]; [0044]; [0073]), configured to generate a first signal transmittable to the control subassembly (105) to cause said at least one light source to emit more of the light therefrom due to motion detected by the motion detection device (turn on; [0060]), and to generate a second signal transmittable to the control subassembly to cause said at least one light source to emit less of the light therefrom upon the motion detection device detecting no motion during a predetermined time period (dim or turn off; [0060]).

	Regarding Claim 3, Chen further discloses in which said at least one light assembly (106; [0058]; 206; [0076]) additionally comprises an on-board diagnostics subassembly ([0164]; [0170]; [0182]), for diagnosis of the light-producing subassembly, said at least one sensor, the control subassembly, and the internal communications subassembly ([0182]), the on-board diagnosis subassembly being configured to generate a signal transmittable to the command center (122) via the external communications subassembly (102) upon determining that one or more of the light-producing subassembly, said at least one sensor, the control subassembly, and the internal communications subassembly is malfunctioning ([0182]; [0058]-[0060]).

	Regarding Claim 4, Chen further discloses in which said at least one light assembly additionally comprises a radar unit, for radar surveillance of a predetermined region around said at least one light assembly (in sensor 110; [0073]), the radar unit being configured to generate a radar detection signal transmittable to the command center via the external communications subassembly ([0074]-[0075]).

	Regarding Claim 5, Chen further discloses in which said at least one light assembly additionally comprises a GPS unit, for identifying a location of said at least one light assembly (in sensor 110; [0073]), the GPS unit being configured to generate a location signal transmittable to the command center via the external communications subassembly ([0074]-[0075]).

	Regarding Claim 6, Chen further discloses in which said at least one light assembly additionally comprises an alert subassembly configured to generate an alert response signal upon receiving an alert generating signal ([0207]).

	Regarding Claim 7, Chen further discloses in which said at least one light assembly additionally comprises at least one camera for obtaining images of a preselected region proximal to said at least one light assembly (in sensor 110; [0073]), said at least one camera being configured to transmit the images to the command center via the external communications subassembly ([0074]-[0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 9,622,323 (“Hartman”) relates to a street lighting fixture including accelerometers.
	U.S. Patent Publication No. 2018/0014392 (“Charlton”) relates to intelligent lighting control for automatic lighting adjustments. 
	U.S. Patent No. 9,860,961 (“Chemel”) relates to lighting fixtures connected wirelessly using a mesh network topology.
	U.S. Patent Publication No. 2012/0038281 (“Verfuerth”) relates to outdoor lighting fixtures control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844